Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 1-3, 7, 21-23, 27-29, and 33-42 are allowed.
Priority
3.	Application 15/803,182 was filed on November 3rd, 2017.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate is US Patent Number 8,744,961 to Allen, hereinafter (Allen), US Patent 10,127,542 to Syed (hereinafter Syed), US Patent 8,555,355 to Rathbun, US Patent Publication US2008/0243702 to Hart (hereinafter Hart), US Patent 9,998,978 to Youdale et al. (hereinafter Youdale) and “Going Beyond Web Browsing to Web Tasking” by Joanna Ng et al. (hereinafter Ng).
While Allen, Syed, Rathbun, Hart, Youdale, and Ng are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches receiving by a virtual card application operating on the device, form data from a merchant device, the form data including instructions that cause a web browser application operating on the device to display a merchant form for a transaction associated with a merchant, determining, based on the form data, that the form data is for the transaction; transmitting, by the virtual card application and based on determining that the form data is for the transaction, transaction data to a virtual card application server device, the transaction data including at least a portion of the form data, and the transaction data including a universal resource location (URL) associated 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






March 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693